     Case 3:13-cv-00071-MMD-CLB Document 113 Filed 04/27/20 Page 1 of 1



1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                ***

6      LANCE REBERGER,                                  Case No. 3:13-cv-00071-MMD-CLB

7                                       Petitioner,                   ORDER
              v.
8
       RENEE BAKER, et al.,
9
                                    Respondents.
10

11           This is a 28 U.S.C. § 2254 counseled habeas corpus petition. Despite being

12    represented by counsel, Petitioner Lance Reberger filed a pro se motion for the Court to

13    modify its previous order. (ECF No. 109.) Respondents moved to strike Petitioner’s filing.

14    (ECF No. 112.) Once an attorney has made an appearance on behalf of a party, the party

15    may not personally file any document with the Court. See LR IA 11-6. Petitioner’s filing is

16    thus a fugitive document not properly before the Court. Accordingly, the Court will grant

17    Respondents’ motion.

18           It is therefore ordered that Respondents’ motion to strike (ECF No. 112) is granted.

19    The Clerk of Court is directed to strike Petitioner’s pro se motion for this Court to modify

20    its previous order (ECF No. 109) as a fugitive document.

21           DATED THIS 27th day of April 2020.
22

23

24                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
25

26
27

28
